Buskirk, J.
This was an action by the appellants against the appellee, to recover the possession of certain real estate, and to quiet the title thereto.
There was issue and trial by the court in special term, and a finding and judgment in favor of the appellee. From this judgment, the appellants appealed to the general term, where the júdgment of the special term was affirmed.
From the judgment of the general term, the appellants appealed to this court, and have assigned for error here, that the court in special term erred in overruling his motion for a new trial.
It is well settled by repeated decisions of this court, that such an assignment of error presents no question for decision in this court. The assignment of error should have been based upon the action of the general term, in affirming *259■the ruling of the special term. Carney v. Street, 41 Ind. 396; Wesley v. Milford, 41 Ind. 413; Farman v. Ratcliff, 42 Ind. 537; Van Dusen v. Kindleburger, 44 Ind. 282; Linsman v. Huggins, 44 Ind. 474; Bush v. Bush, 46 Ind. 70.
There is no question presented for our decision.
The judgment is affirmed, with costs.